DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/20/2021.
	In addition, claims 8 and 11-13 and 15-16 are also withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being unreadable on the elected species, because: claim 8 depends on claim 7 that is already withdrawn; and claim 11 recites the subject matters of “a housing” around the thyristor, which is not readable on the elected species of A1 of the embodiment of Fig. 1.
	Accordingly, claims 1-20 are pending in this application; and claims 1-6 and 9-10 remain active in this office action.
	
Claim Objections
Claim 5 is objected to because of the following informalities:  
In claim 5, line 3, the term of “surf ace” should read as:  -- surface--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites the term of “Im”; but it fails to clarify: what is the definite definition of such term; and/or what is its definite relationship with the term of “Igt” recited in claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farber (US 4,163,181).
Farber discloses a power control switch assembly (see the drawing), comprising: a thyristor device (13; naturally in a SCR die), the thyristor device comprising a first .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Farber.
The disclosure of Farber is discussed as applied to claims 1 and 2 above.
Farber does not more explicitly disclose that the gate trigger current (Igt) can vary by approximately 50% or 10% or less between 25 0C and 150 0C (as recited in claims 3 and 4); and/or that the NTC can be directly placed on the surface cathode of the SCR die (as recited in claims 5 and 6); or that the NTC device can be formed of a semiconductive ceramic material comprising such as zinc oxide, titanium oxide, or barium titanate (as recited in claims 9 and 10).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to make the device of Farber with the gate trigger currents at different temperatures being substantially close to or within what are recited in the claims for achieving desired and/or optimized device performance; and/or with the NTC device being directly mounted on the cathode surface of the thyristor device for achieving the desired and/or required close thermal coupling therebetween; and/or with the art-well-known ceramic oxide material being used to form the NTC device for achieving the desired and/or required device performance and/or desired material choice, as it has been held that (with respect to claims 3 and 4):
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); 
and/or that (with respect to claims 9 and 10):
Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References B-E are cited as being related to a thyristor-based device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/Primary Examiner, Art Unit 2898